          Case 1:15-bk-13462-NWW                                Doc 71 Filed 12/09/19 Entered 12/09/19 10:47:16                   Desc
                                                                Main Document    Page 1 of 2
B8 (Form 8) (12/08)
                                                               United States Bankruptcy Court
                                                          Eastern District of Tennessee ` Chattanooga
            Roland Ray Styers
 In re      Angela Renee' Bryant                                                                           Case No.   1:15-bk-13462
                                                                                  Debtor(s)                Chapter    7


                                 CHAPTER 7 INDIVIDUAL DEBTOR'S STATEMENT OF INTENTION

PART A - Debts secured by property of the estate. (Part A must be fully completed for EACH debt which is secured by
     property of the estate. Attach additional pages if necessary.)
 Property No. 1

 Creditor's Name:                                                                  Describe Property Securing Debt:
 Chase Manhattan Mortgage                                                          1st Mortgage
                                                                                   Land & Home
                                                                                   5728 River Glade Dr.
                                                                                   Chattanooga, TN 37416

 Property will be (check one):
      Surrendered                                                    Retained

 If retaining the property, I intend to (check at least one):
       Redeem the property
       Reaffirm the debt
       Other. Explain                               (for example, avoid lien using 11 U.S.C. § 522(f)).

 Property is (check one):
      Claimed as Exempt                                                            Not claimed as exempt

 Property No. 2

 Creditor's Name:                                                                  Describe Property Securing Debt:
 Jpm Chase                                                                         2nd Mortgage
                                                                                   Land & Home
                                                                                   5728 River Glade Dr.
                                                                                   Chattanooga, TN 37416

 Property will be (check one):
      Surrendered                                                    Retained

 If retaining the property, I intend to (check at least one):
       Redeem the property
       Reaffirm the debt
       Other. Explain                               (for example, avoid lien using 11 U.S.C. § 522(f)).

 Property is (check one):
      Claimed as Exempt                                                            Not claimed as exempt




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 1:15-bk-13462-NWW                                Doc 71 Filed 12/09/19 Entered 12/09/19 10:47:16                       Desc
                                                                Main Document    Page 2 of 2

B8 (Form 8) (12/08)                                                                                                                         Page 2
 Property No. 3

 Creditor's Name:                                                                  Describe Property Securing Debt:
 Sunrise Acceptance                                                                04 Ford F150

 Property will be (check one):
      Surrendered                                                    Retained

 If retaining the property, I intend to (check at least one):
       Redeem the property
       Reaffirm the debt
       Other. Explain                               (for example, avoid lien using 11 U.S.C. § 522(f)).

 Property is (check one):
      Claimed as Exempt                                                            Not claimed as exempt

PART B - Personal property subject to unexpired leases. (All three columns of Part B must be completed for each unexpired lease.
Attach additional pages if necessary.)

 Property No. 1

 Lessor's Name:                                                Describe Leased Property:                  Lease will be Assumed pursuant to 11
 -NONE-                                                                                                   U.S.C. § 365(p)(2):
                                                                                                           YES             NO


I declare under penalty of perjury that the above indicates my intention as to any property of my estate securing a debt and/or
personal property subject to an unexpired lease.


 Date December 9, 2019                                                Signature   /s/ Roland Ray Styers
                                                                                  Roland Ray Styers
                                                                                  Debtor


 Date December 9, 2019                                                Signature   /s/ Angela Renee' Bryant
                                                                                  Angela Renee' Bryant
                                                                                  Joint Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
